Citation Nr: 0012370	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1945 to October 1949 
and from January 1950 to January 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which continued the rating for the 
veteran's service-connected hemorrhoids as noncompensable.  
The veteran appeals for a higher rating.

A June 1999 rating decision denied the veteran's application 
to reopen a claim for service connection for a nervous 
condition.  This issue is not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal from the RO's decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected hemorrhoids are currently 
shown to be nonthrombosed, moderately large, internal 
hemorrhoids without redundant tissue evidencing frequent 
recurrences.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7336 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected hemorrhoids.  Initially, 
the Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded, where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  After examining the record, 
the Board also is satisfied that all relevant facts have been 
properly developed; thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In an October 1972 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a noncompensable 
evaluation from April 1972 to June 1972, an 100 percent 
evaluation from June 1972 to July 1972, and a noncompensable 
evaluation from August 1972.  That decision was based on in-
service evidence of hemorrhoids, which included a 
hemorrhoidectomy in September 1951, and hospitalization for 
treatment of hemorrhoids at a VA hospital in June and July 
1972.  According to the hospital report, his condition was 
reduced by medication without the necessity for surgery.  
Although the veteran has requested an increased rating 
numerous times during the intervening years, the 
noncompensable evaluation has remained in effect except for 
an August 1979 rating decision, finding that another VA 
hospitalization for a hemorrhoidectomy in December 1974 and 
January 1975 warranted an 100 percent evaluation for the 
hospital stay.  That decision reassigned the pre-hospital, 
noncompensable evaluation  as the veteran showed only mild 
hemorrhoids.  In August 1998, the RO received the latest 
claim for an increased rating for hemorrhoids.

VA outpatient medical records from March 1998 to March 1999 
indicate ongoing treatment for multiple conditions, the 
presence of hemorrhoids with no symptoms (June 1998), a 
stable, recent hemorrhoidal flare (September 1998), 
hemorrhoids not otherwise specified (November 1998), and 
treatment and medications for chronic constipation.  The 
veteran underwent a VA examination in March 1999 for 
hemorrhoids and was diagnosed has having nonthrombosed, 
moderately large, internal hemorrhoids.  The examiner 
indicated that the veteran reported that his last episode of 
severe rectal bleeding was about three to five years before 
and that, at that time, he was not being treated for 
hemorrhoids.  The examiner also noted that the veteran was 
not in pain.

At a March 1999 hearing held before his VA examination, the 
veteran testified that he has constipation and blood in his 
stools and that he takes multiple medications for multiple 
conditions, including one to soften his stools.  

The veteran's was assigned a noncompensable rating for 
hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336, 
which prescribed a noncompensable rating for internal or 
external hemorrhoids, mild or moderate.  A 10 percent rating 
requires evidence of hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent occurrences.  A 20 percent rating is 
assigned with persistent bleeding and with secondary anemia 
or with fissures.

In light of the medical evidence of record, the Board finds 
that the currently assigned noncompensable rating for the 
veteran's service-connected hemorrhoids is most appropriate.  
The objective evidence of record does not support a finding 
that the veteran's hemorrhoids are manifested by 
symptomatology to support an increased (compensable) rating.  
The recent medical evidence reveals that the veteran has some 
internal hemorrhoids.  However, there is no evidence of 
record that the veteran's hemorrhoids are large, thrombotic, 
or irreducible, with excessive redundant tissue evidencing 
frequent recurrence, such that a 10 percent rating is 
warranted under Diagnostic Code 7336.  Even accepting the 
veteran's claim that he experiences occasional rectal 
bleeding and the recent examiner's description that the 
hemorrhoids are moderately large, excessive redundant tissue 
evidencing frequent recurrences has not been demonstrated.  
Based on these findings, the Board concludes that the 
objective findings do not support an increased (compensable) 
rating under Diagnostic Code 7336.  Nor are there any other 
applicable diagnostic codes that may allow for a higher 
evaluation.  Hence, the Board finds that the veteran's 
hemorrhoids have been properly rated as noncompensable.

The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not  applicable.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990). 



ORDER

Entitlement to an increased (compensable) evaluation for 
hemorrhoids is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

